Title: To James Madison from John Gavino, 29 June 1802 (Abstract)
From: Gavino, John
To: Madison, James


29 June 1802, Gibraltar. No. 93. “After referring you to mine No. 91 & 92 ⅌ this Conveyance, still detaind by Contrary Wind, have now to inform you that Yesterday Saml: Moor Commander of the English Brig Mary from Mahon, who parted Company on the 24th: Inst: to the Eastward of the Rock with the American Brig Rose whose Commander deliverd him the following note, Vizt: ‘Captain Andrew Morris, Brig Franklin bound to Martineca, belonging to Summaril & Brown of Philadelpa: taken the 17t: June Inst: off Cape Palos in Compy: with the Rose—signd Willm: Whitehead.’
“Capn: Moor further told me … that the Capturing Vessel was a Galliott with three Latin Sails.… We have also accot: of a Galiott boarding a Swedish Schooner.… A Gibraltar armed Vessel being in Sight Cheased the Galiott, but she got off, after which took the Schooner into Port, from which Circumstances it is Supposed the Galiott is a Pirate.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

